DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach nor render obvious the combustion temperature rise control including the decreasing of an air excess ratio or a control for increasing an EGR rate of the engine as recited in claim 5 and the output decrease control part to decrease the output power if the fuel mixture ratio is equal to or greater a second threshold and less than a third threshold, wherein the second threshold is greater than the first threshold as recited in claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonze et al (US 2017/0022879 hereinafter “Gonze”).

In regards to claim 1:
	Gonze teaches an engine oil state control device for controlling a fuel mixture ratio of a fuel mixed in an engine oil of an engine on which a predetermined combustion control is performed comprising a fuel mixture ratio acquisition part (199) configured to acquire the fuel mixture ratio, and an oil temperature rise control part (190) configured to perform an oil temperature rise control for increasing an evaporation rate of the fuel mixed in the engine oil if the fuel mixture ratio is equal to or greater than a first threshold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Okubo et al (US 2017/0074177 hereinafter “Okubo”).

In regards to claim 2:
	Gonze fails to teach the oil temperature rise control includes an output increase control for increasing an output power of the engine compared to an output power when the predetermined combustion control is performed.
	Okubo teaches an output increase control for increasing an output power of the engine compared to an output power prior to remove contaminants in the engine oil (Paragraph [0003]).
	It would have been obvious to one of ordinary skill in the art to increase the output power in order to remove contaminants in the engine oil. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Gonze in view of Murase (US 2012/0109498).

In regards to claim 3:
	Gonze does not teach the oil temperature rise control includes a control for increasing a set value of an idling speed of the engine.

	It would have been obvious to one of ordinary skill in the art to increase an idling speed of an engine in order to promote the evaporation of fuel in engine oil.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Gonze in view of Ogata et al (US 2017/0009621 hereinafter “Ogata”).

In regards to claim 4:
	Gonze does not teach the oil temperature rise control includes a combustion temperature rise control for increasing a combustion temperature in a cylinder of the engine compared to a combustion temperature in the cylinder when the predetermined combustion control is performed.
	Ogata teaches a temperature rise control that increases the combustion temperature in the cylinder in order to raise the temperature to promote the vaporization of fuel in the engine oil (Paragraph [0080]).
	It would have been obvious to one of ordinary skill in the art to increase the cylinder temperature through combustion in order to increase the temperature of the engine thus promoting the vaporization of fuel in the engine oil.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Gonze in view of Hoi (US 2006/0065230).

In regards to claim 6:
	Gonze does not teach an engine oil state device wherein the engine includes an oil circulation line through which the engine oil circulates, an oil cooler disposed on the oil circulation line for cooling the engine oil, a cooler bypass line bypassing the oil cooler and connecting portions of the oil circulation line upstream and downstream of the oil cooler, and wherein the oil temperature rise control includes a control for increasing a flow rate of the engine oil flowing through the cooler bypass line compared to a flow rate of the engine oil flowing through the cooler bypass line when the predetermined combustion control is performed.
	Hoi teaches an oil cooler along an oil circulation line and an oil cooler bypass line wherein the oil cooler is bypassed to allow increased warming of the engine oil.
	It would have been obvious to one of ordinary skill in the art to have an oil circulation line and an oil bypass in order to lubricate components of the engine with the engine oil, and wherein the warming of the engine oil as is known in the art promotes the evaporation of the fuel in the engine oil, by raising the temperature of the engine oil.  It would have been obvious to one of ordinary skill to bypass the oil cooler in order to prevent the cooling of the oil and promote the warming of the oil to vaporize the fuel in the engine oil.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Gonze in view of Tofukuji et al (US 2016/0377022 hereinafter “Tofukuji”).


	Gonze teaches an engine oil control device wherein the engine includes a cooling water circulation line through which cooling water circulates, a radiator disposed on the cooling water circulation line, for cooling the cooling water, but does not teach a radiator bypass line bypassing the radiator and connecting portions of the cooling water circulation line upstream and downstream of the radiator, and wherein the oil temperature rise control includes a control for increasing a flow rate of the cooling water flowing through the radiator bypass line compared to a flow rate of the cooling water flowing through the radiator bypass line when the predetermined combustion control is performed.
	Tofukuji teaches a radiator bypass to allow the bypassing of the radiator when the temperature of the coolant is below a threshold value.
	It would have been obvious to one of ordinary skill in the art to have a radiator bypass in order to bypass the radiator and allow the temperature of the coolant to rise.  This in turn when flowing through the engine will increase the internal temperature of the engine to promote the vaporization of the fuel in the engine oil.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Gonze in view of Martin et al (US 2018/0273015 hereinafter “Martin”)

In regards to claim 8:
	Gonze teaches an engine oil control device wherein the engine includes a cooling water circulation line through which cooling water circulates, a radiator disposed 
	Martin teaches a heater disposed on a water circulation line in order to increase the temperature of the coolant to dilute the fuel in the engine oil (Paragraph [0004]).
	It would have been obvious to one of ordinary skill in the art to have a heater disposed on the water circulation line in order to heat the coolant, wherein the coolant increases the internal temperature of the engine which in turn promotes the vaporization of the fuel in the engine oil.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Gonze in view of Hakeem et al (US 2016/0102623 hereinafter “Hakeem”) and Lin et al (US 2007/0006642 hereinafter “Lin”).

In regards to claim 9:
	Gonze does not teach the engine includes an oil viscosity sensor for detecting a viscosity of the engine oil, wherein the fuel mixture ratio acquisition part calculates the fuel mixture ratio from the viscosity of the engine oil detected by the oil viscosity sensor, based on a map showing a relationship between the viscosity of the engine oil and the fuel mixture ratio.
	Hakeem teaches an oil viscosity sensor for detecting a viscosity of the engine oil, and Lin teaches the tabulating and mapping of viscosities that correlate to dilution levels in order to approximate the dilution level based on an oil viscosity.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Gonze in view of Bailey (US 2018/0135482).

In regards to claim 12:
	Gonze does not teach the engine includes an exhaust gas treatment device including a diesel particulate filter, disposed in an exhaust passage of the engine, for collecting particles in an exhaust gas and a diesel oxidation catalyst disposed upstream of the diesel particulate filter, and a forced regeneration control part configured to, if a predetermined condition is satisfied, inject a fuel at a timing that does not contribute to combustion in a combustion chamber of the engine to perform forced regeneration treatment on the diesel particulate filter.
	Bailey teaches a diesel particulate filter (36) disposed in an exhaust passage and upstream a diesel oxidation catalyst (48) disposed upstream of the diesel particulate filter, and a fuel injection that does not contribute to combustion in a combustion chamber of the engine is executed to perform a forced regeneration treatment of the diesel particulate filter in order to reduce emissions of the engine (Paragraph [0066]).
	It would have been obvious to one of ordinary skill in the art to use a diesel particulate filter and an oxidation catalyst in order to reduce harmful emissions of the engine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG T TRAN/Primary Examiner, Art Unit 3747